FILED 106
Honorable James C. Kirkpatrick Secretary of State State of Missouri Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In accordance with Section 125.030, RSMo, we have prepared a ballot title for Senate Joint Resolution No. 29, 78th General Assembly, Second Regular Session. The ballot title is:
            "Authorizes counties to issue utility or airport revenue bonds with voter approval; authorizes counties and municipalities to issue industrial development revenue bonds without voter approval."
Very truly yours,
                                  JOHN C. DANFORTH Attorney General